DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments received on January 31, 2022 are entered into the file. Currently, claims 1, 9, and 22 are amended and claims 28-39 are withdrawn, resulting in claims 1-27 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-18, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathgeber (DE 102009051867)1,2 in view of Raymond (US 3745041)2 and Date (US 2017/0167061). Supporting evidence provided by “Woven Fabric” from The Complete Textile Glossary.
With respect to claims 1-2, Rathgeber teaches a cover for seating or reclining furniture which comprises a flat textile (paragraph [0007]). The textile has at least two fibers which advantageously include a first fiber with a comparatively lower elasticity (first modulus of elasticity) and a second fiber with a comparatively higher elasticity (second modulus of elasticity) (paragraph [0011]). According to the instant specification, materials having a relatively high elastic modulus have relatively low elongation compared to materials having a relatively low elastic modulus which display relatively high elongation (instant specification; paragraph [0027]). Therefore, the first modulus of elasticity of the first fiber of Rathgeber is higher than the second modulus of elasticity of the second fiber, because the first fiber of Rathgeber has a lower elasticity than the second fiber. The two fibers may be woven with one another (paragraph [0008]). The ordinary artisan would recognize that because the fibers are woven with one another the first fiber would necessarily extend along a first direction, which may be the warp or weft direction, and the second fiber would necessarily extend along a second direction, which may be the warp or weft direction (“Woven Fabric”; The Complete Textile Glossary).
Rathgeber is silent as to the textile comprising a coating.
Raymond teaches formation of leather-like surfacing from coating compositions comprising aqueous dispersions of polyurethane latex containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (col. 1, lines 16-19). The invention provides on irregular leathers, fabrics, and leather substitute base materials a surface capable of being finished by conventional leather finishing coatings and techniques of conventionally finished top grain leathers (col. 2, lines 7-11). Substrates surfaced in accordance with the invention have excellent appearance and flex durability and can be formed with good moisture vapor transmission characteristics (col. 2, lines 16-19). The invention utilizes a thickened polyurethane latex which contains a tough, flexible organic particulate filler such as leather dust, because products are obtainable which closely resemble natural leather in texture and appearance (col. 2, lines 29-32 and lines 60-64). The polyurethanes useful in the leather substitutes must be elastomeric and resistant to creep or flow at ambient temperatures (col. 3, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.
Rathgeber in view of Raymond is silent as to the first fiber having a first modulus of elasticity from about 1-10 gf/den.
Date teaches a woven or knit fabric with a good quality and a high stretch by using crimped polyamide yarn to impart a stretch property and pliability (paragraph [0011]). The initial Young’s modulus (modulus of elasticity) of the yarn is in the range of 15 or more and 25 cN/dtex or less (17-28.3 gf/den)3, so that neat texture of the woven fabric is achieved while keeping a soft texture (paragraph [0046]). In addition, by setting the strength to 2.0 cN/dtex or more (2.27 gf/den or more)1, high-order passability and product strength can be maintained (paragraph [0046]).
The Young’s modulus (modulus of elasticity) range of Date substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Date, because overlapping ranges have been held to establish prima facie obviousness.
Since both Rathgeber in view of Raymond and Date teach stretch woven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the fibers of Rathgeber in view of Raymond to have a Young’s modulus (modulus of elasticity) of greater than 2.27 gf/den, specifically 17-28.3 gf/den, in order to provide a neat texture of the woven fabric while keeping a soft texture in addition to maintaining high-order passability and product strength.
With respect to whether the first fiber or the second fiber has the Young’s modulus (modulus of elasticity) taught by Date, to one of ordinary skill in the art it would have been obvious to try the first fiber or the second fiber with the Young’s modulus (modulus of elasticity) taught by Date in order to determine which provides the desired elasticity in the final product in the desired direction based on the requirement in Rathgeber that the first fiber have a lower elasticity (see Rathgeber at paragraphs [0011] and [0015]).

With respect to claim 3, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches the textile is particularly advantageously elastic in the longitudinal direction (warp), the transverse direction (weft), or in both directions (paragraph [0010]). As evidenced by “Woven Fabric” from The Complete Textile Glossary, it is known in the art that woven fabrics comprise warp and weft fibers. To one of ordinary skill in the art, it would have been obvious to try the first fiber in either the warp or weft direction and the second fiber in the other of the warp or weft direction, in order to determine which provides the desired stretch.

With respect to claim 4, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches it is particularly advantageous to have elasticity in both directions (paragraph [0015]).

With respect to claims 5-6, Rathgeber in view of Raymond and Date teaches all the limitations of claim 4 above. Rathgeber further teaches the textile is particularly advantageously elastic in the longitudinal direction (warp), the transverse direction (weft), or in both directions (paragraph [0010]). As evidenced by “Woven Fabric” from The Complete Textile Glossary, it is known in the art that woven fabrics comprise warp and weft fibers. To one of ordinary skill in the art, it would have been obvious to try the first fiber in either the warp or weft direction and the second fiber in the other of the warp or weft direction, in order to determine which provides the desired stretch.
Since Rathgeber teaches both the first fiber and the second fiber have elasticity, with the first fiber having a comparatively lower elasticity than the second fiber (paragraph [0011]), the resulting fabric with have less elasticity in the direction the first fiber is oriented than the direction the second fiber is oriented, but will be elastic in both directions.

With respect to claim 7, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber does not explicitly teach the ratio of the modulus of elasticity, however because the first fiber is less elastic (first modulus of elasticity) than the second fiber (second modulus of elasticity), it is reasonable to presume that the resulting ratio will be greater than 1.1 to 1. At a minimum, the ratio must be greater than 1 to 1. It is again noted that a lower elasticity is represented by a higher modulus of elasticity. Please see the discussion in the rejection of claim 1 above for more detail.
The ratio of the first modulus of elasticity to the second modulus of elasticity range substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Rathgeber in view of Raymond, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 8, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches the textile is a flat textile (paragraph [0007]).

With respect to claim 9, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber is silent as to the coating being a synthetic leather coating formed from a polyurethane, silicone, or a combination thereof.
As discussed in the rejection of claim 1, the coating of Raymond is a polyurethane latex containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (col. 1, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.

With respect to claim 10, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber is silent as to the coating being formed from ground leather and a binder.
As discussed in the rejection of claim 1, the coating of Raymond is a polyurethane latex (binder) containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (ground leather) (col. 1, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.

With respect to claim 11, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber is silent as to the coating further comprising a colorant, a flame retardant, an antimicrobial, an infrared emitted, electrically conducting material, or any combination thereof.
As discussed in the rejection of claim 1, the coating of Raymond is a polyurethane latex (binder) containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (col. 1, lines 16-19). The particulate filler may also be small, brightly colored elastomeric spheres (colorant) which provide a flat, velvet-like appearance to the coatings (col. 2, lines 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.

With respect to claim 14-15, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber is silent as to the woven fabric further comprising a top coat disposed over the coating formed from polyurethane, a polyvinyl, a polyamide, a polyester, a polyolefin, a polyacrylic, a silicone, or any combination thereof.
As discussed in the rejection of claim 1, the coating of Raymond is a polyurethane latex (binder) containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (ground leather) (col. 1, lines 16-19). After application of the polyurethane an aqueous acrylic type finishing system can be sprayed on the coated substrate (col. 7, lines 10-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.

With respect to claim 16, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches both monofilament and multifilament threads can be used as fibers (paragraph [0012]). Additionally, the fibers can consist of a material belonging to the polyester family (paragraph [0013]), therefore it is reasonable to presume the fibers are monofilaments.

With respect to claims 17-18, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches the fibers can consists or comprise a material belonging to the polyester family (paragraph [0013]).

With respect to claim 23, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches the textile forms a covering for seating or reclining furniture (paragraph [0007]).

With respect to claim 24, Rathgeber in view of Raymond and Date teaches all the limitations of claim 23 above. Rathgeber further teaches that the textile forms a cover for the area that represents the seat, reclining area, and/or backrest area (exposed seating surface) (paragraphs [0007] and [0020]).

With respect to claim 25, Rathgeber in view of Raymond and Date teaches all the limitations of claim 24 above. Rathgeber further teaches the covering is drawn over a corresponding frame (paragraphs [0017] and [0020]). As can be seen in FIG. 1, the frame 1 has an opening between the T-slot 3 and the strips 4, and the covering 2 is supported by the framing member across the opening (FIG. 1; paragraphs [0023]-[0025]). FIG. 1 can be found in the original document.

With respect to claim 26, Rathgeber in view of Raymond and Date teaches all the limitations of claim 25 above. Rathgeber further teaches that after applying the textile to the frame and shrinking the shrinkable fibers, the textile is pre-tensioned on the frame 2 across the opening (FIG. 1; paragraph [0024]).

With respect to claim 27, Rathgeber in view of Raymond and Date teaches all the limitations of claim 25 above. Rathgeber further teaches that after applying the textile to the frame and shrinking the shrinkable fibers, the textile is pre-tensioned on the frame 2 across the opening (FIG. 1; paragraph [0024]), therefore the textile is supported by tension, not foam support or springs. Additionally, Rathgeber teaches the furniture provided is for sitting or lying on (paragraph [0021]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathgeber (DE 102009051867)4,5 in view of Raymond (US 3745041)2 and Date (US 2017/0167061) as applied to claim 1 above, and further in view of Balz (US 2002/0114925)2.
With respect to claims 12-13, Rathgeber in view of Raymond in view of Date teaches all the limitations of claim 1 above.
Rathgeber in view of Raymond in view of Date is silent as to an exterior surface of the coating having an embossed leather grain texture.
Balz teaches grained, textile flat materials coated with polyurethane compositions (paragraph [0001]). Textile flat materials include woven and knitted fabrics, bonded and unbonded nonwovens, and microfiber nonwovens (paragraph [0011]). A grain pattern may be achieved by simply pre-embossing the coated flat material (paragraphs [0033]-[0037]).
Since both Rathgeber in view of Raymond and Date and Balz teach textiles with a polyurethane coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane coating of Rathgeber in view of Raymond to have an embossed grain pattern because it is a known pattern in the art to simulate leather (Balz; paragraphs [0002]-[0003]).

Claims 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathgeber (DE 102009051867)6,7 in view of Raymond (US 3745041)2 and Date (US 2017/0167061) as applied to claim 1 above, and further in view of Brunner (US 2002/0088501)2.
With respect to claim 19, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber in view of Raymond and Date is silent as to the woven fabric further comprising a plurality of electrically conducting fibers along a warp direction, a weft direction, or both the warp and the weft directions.
Bruner teaches fabrics, such as a woven fabric, comprising a composite yarn comprising an elastomeric core and an elastomeric thermoplastic sheath disposed around the core (paragraphs [0010]-[0011]). The preferred composite yarns have improved properties both in high elongation/low modulus embodiments as well as low elongation/high modulus embodiments (paragraph [0028]). The composite yarns are able to lock in and hide electro-conductive yarns in the interior thereof as well as cover flammable elastomers with non-flammable or fire resistant fibers to produce elastic yarns which minimize or eliminate burn or the propagation of flame spread (paragraph [0028]). The fabrics comprising the composite yarns may be used as seats in residential furniture without the use of additional foam cushioning, stuffing material, springs, elastic straps, or combinations thereof (paragraph [0070]).
Since both Rathgeber in view of Raymond and Date and Bruner teach fabrics with high elongation and low elongation yarn for use in residential furniture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Rathgeber in view of Raymond to be the composite yarn taught by Bruner, which includes electro-conductive yarn, in order to eliminate burn.

With respect to claim 21, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber in view of Raymond and Date is silent as to the first and second fibers having a denier of 300-3000.
Bruner teaches fabrics, such as a woven fabric, comprising a composite yarn comprising an elastomeric core and an elastomeric thermoplastic sheath disposed around the core (paragraphs [0010]-[0011]). The preferred composite yarns have improved properties both in high elongation/low modulus embodiments as well as low elongation/high modulus embodiments (paragraph [0028]). The denier range of the core component of the composite yarn is preferably from about 500 to about 2500 and even more preferably from about 800 to about 2000 (paragraph [0035]). The composite yarns exhibit durability and wear resistance while also providing a wide range of textures and fiber densities depending on the fibers used and the particular method of application employed (paragraph [0040]). The fabrics comprising the composite yarns may be used as seats in residential furniture without the use of additional foam cushioning, stuffing material, springs, elastic straps, or combinations thereof (paragraph [0070]).
Since both Rathgeber in view of Raymond and Date and Bruner teach fabrics with high elongation and low elongation yarn for use in residential furniture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Rathgeber in view of Raymond to be the composite yarn taught by Bruner, which has a denier range of the core component of from about 500 to about 2500, preferably from about 800 to about 2000, in order to provide a fabric which exhibits durability and wear resistance while also providing a wide range of textures and densities. While the denier is specific to the core, Bruner teaches that the final composite fiber density can be varied. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the denier of the overall composite fiber to be within the claimed range, depending on the final yarn and textile properties desired. It is noted that the teachings of the core denier are within the claimed range, therefore it is reasonable to presume when the denier of the sheath is taken into account it would still be within, or overlapping, the claimed range.
The fiber denier range substantially of Brunner overlaps the claimed range in the instant claim 21. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Brunner, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 22, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above. Rathgeber further teaches the fibers can consists or comprise a material belonging to the polyester family (paragraph [0013]) and that the textile is particularly advantageously elastic in the longitudinal direction (warp), the transverse direction (weft), or in both directions (paragraph [0010]). As evidenced by “Woven Fabric” from The Complete Textile Glossary, it is known in the art that woven fabrics comprise warp and weft fibers. To one of ordinary skill in the art, it would have been obvious to try the first fiber in either the warp or weft direction and the second fiber in the other of the warp or weft direction, in order to determine which provides the desired stretch. Additionally, since Rathgeber teaches both the first fiber and the second fiber have elasticity, with the first fiber having a comparatively lower elasticity than the second fiber (paragraph [0011]), the resulting fabric with have less elasticity in the direction the first fiber is oriented than the direction the second fiber is oriented, but will be elastic in both directions. Rathgeber further teaches the textile is a flat textile (paragraph [0007]).
Rathgeber is silent as to the coating being composite leather or synthetic leather.
As discussed in the rejection of claim 1, the coating of Raymond is a polyurethane latex containing 10 to 50 percent by weight of a tough, flexible, organic particulate filler such as leather dust (composite leather) (col. 1, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile of Rathgeber to include a coating as disclosed in Raymond in order to provide the appearance of natural leather and provide the textile substrate with excellent appearance, flex durability, and moisture vapor transmission characteristics.
Rathgeber in view of Raymond and Date is silent as to the polyester fibers being thermoplastic polyester elastomer fibers.
Bruner teaches fabrics, such as a woven fabric, comprising a composite yarn comprising an elastomeric core and an elastomeric thermoplastic sheath disposed around the core (paragraphs [0010]-[0011]). The preferred composite yarns have improved properties both in high elongation/low modulus embodiments as well as low elongation/high modulus embodiments (paragraph [0028]). The sheath component consists essentially of a polyester ether (paragraph [0034]). The core is preferably elastomeric polyester (paragraph [0033]). The composite yarns exhibit durability and wear resistance while also providing a wide range of textures and fiber densities depending on the fibers used and the particular method of application employed (paragraph [0040]). The fabrics comprising the composite yarns may be used as seats in residential furniture without the use of additional foam cushioning, stuffing material, springs, elastic straps, or combinations thereof (paragraph [0070]).
Since both Rathgeber in view of Raymond and Date and Bruner teach fabrics with high elongation and low elongation yarn for use in residential furniture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Rathgeber in view of Raymond to be the composite yarn taught by Bruner, which includes a polyester thermoplastic sheath and a polyester core, in order to provide a fabric which exhibits durability and wear resistance while also providing a wide range of textures and densities.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathgeber (DE 102009051867)8,9 in view of Raymond (US 3745041)2 and Date (US 2017/0167061) as applied to claim 1 above, and further in view of “Woven Fabric” from The Complete Textile Glossary2.
With respect to claim 20, Rathgeber in view of Raymond and Date teaches all the limitations of claim 1 above.
Rathgeber in view of Raymond and Date is silent as to the weave being a plain weave, a crowfoot weave, a satin weave, or a twill weave.
According to “Woven Fabric” from The Complete Textile Glossary, there are three basic weaves: plain, twill, and satin. These weaves can be varied to produce an almost unlimited variety of constructions (“Woven Fabric”; The Complete Textile Glossary). To one of ordinary skill in the art it would have been obvious to use any of the well-known, basic weaves (plain, twill, and satin), depending on the desired end use and appearance.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 9 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 31, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Rathgeber (DE 102009051867) in view of Raymond (US 3745041) not teaching the new claim amendments, specifically the newly added structural feature wherein the first modulus of elasticity is from about 1-10 gf/den. The newly added reference Date (US 2017/0167061) is used in combination with Rathgeber and Raymond to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Previously presented
        3 Note: 1 cN = 1.02 gf and 1 dtex = 0.9 den
        4 Machine translation used as reference
        5 Previously presented
        6 Machine translation used as reference
        7 Previously presented
        8 Machine translation used as reference
        9 Previously presented